Citation Nr: 0329166	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1958.  

In June 2000, the Jackson, Mississippi, Regional Office (RO) 
denied service connection for chronic asbestos poisoning 
residuals including lung damage.  In July 2000, the veteran 
submitted a notice of disagreement with the June 2000 rating 
decision.  In April 2001, the RO informed the veteran that it 
was readjudicating his claim in light of the recent enactment 
of the Veterans Claims Assistance Act of 2000 (VCCA).  In 
December 2001, the RO informed the veteran that it could not 
accept his prior written statements as a valid notice of 
disagreement as his claim for service connection was being 
adjudicated under the VCAA.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which denied service connection for chronic asbestos 
poisoning residuals including lung damage and aching joints.  
In a May 2002 written statement, the veteran clarified that 
his claim was limited solely to service connection for 
asbestosis and expressly withdrew all other pending claims.  
In May 2002, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


REMAND

In reviewing the veteran's claims file, the Board observes 
that the clinical record is in conflict as to whether the 
veteran has asbestosis.  A September 1994 treatment entry 
from the Eye, Ear, Nose, & Throat Clinic conveys that the 
veteran had undergone a September 1989 laryngeal polyp 
excision.  The private physician commented that: the veteran 
had "worked in asbestosis from 1967 to 1975" had exhibited 
findings consistent with chemical inhalation at the time of 
his September 


1989 surgical procedure; and could have asbestosis.  A 
February 2000 chest X-ray study from Ray A. Harron, M.D., 
revealed bilateral interstitial fibrosis consistent with 
asbestosis.  The report of a May 2002 VA examination for 
compensation purposes notes that the veteran did not exhibit 
findings consistent with asbestosis on contemporaneous chest 
X-ray, computerized tomography, and pulmonary function test 
studies.  The VA examiner specifically concluded that the 
veteran did not to have pulmonary asbestosis.  Given these 
apparently conflicting diagnostic impressions, the Board 
finds that an additional VA examination for compensation 
purposes would be helpful in addressing the veteran's 
entitlement to service connection for asbestosis.  

The September 1994 treatment record from the Eye, Ear, Nose, 
& Throat Clinic states that the veteran reported having 
recently seen a pulmonologist.  In a February 2001 written 
statement, the veteran reported receiving post-December 2000 
treatment for asbestosis.  The report of the May 2002 VA 
examination for compensation purposes states that the veteran 
reported having been diagnosed with asbestosis by a private 
Hattiesburg, Mississippi, physician in approximately 1997 or 
1998.  Clinical documentation of the cited treatment is not 
of record.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a Veterans Claims Assistance Act of 2000 (VCCA) 
notice to be misleading and 


detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a one full year may be taken to respond to a 
VCAA notice notwithstanding any previously provided 
information.  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to the diagnosis and 
treatment of his asbestosis including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.	The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic pulmonary disability.  


All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If asbestosis is 
identified, the examiner should advance 
an opinion addressing the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
currently diagnosed asbestosis [if 
actually diagnosed] had its onset during 
service or is in any other way causally 
related to service?  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for asbestosis.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


